Exhibit 16.1 Patrizio & Zhao, LLC Certified Public Accountants and Consultants 322 Route 46 West Parsippany, NJ 07054 Member of Tel: (973) 882-8810 Fax: (973) 882-0788 www.pzcpa.com Alliance of worldwide accounting firms June 7, 2013 Securities and Exchange Commission treet, N.E. Washington, DC 20549 Ladies and Gentlemen: We have read and agree with the statements regarding our firm that Xunna Infoutation Technology Inc. will include under Item 4.01 of the Form 8-K/A report that it will file. We have no basis to agree or disagree with other statements made under Item 4.01. Very truly yours, Parsippany, New Jersey June 7, 2013
